Citation Nr: 1044613	
Decision Date: 11/30/10    Archive Date: 12/03/10

DOCKET NO.  07-24 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include schizophrenia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. G. Alderman, Associate Counsel

INTRODUCTION

The Veteran had active service from February to March 1981.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran appeared for a hearing before the Decision Review 
Officer (DRO) in April 2010.  A transcript has been associated 
with the claims file.  The Veteran, without cause, failed to 
attend his hearing before the Board.


FINDING OF FACT

A psychiatric disability was not exhibited in service; a 
psychosis was not manifested within the first post-service year; 
and the current psychiatric disability, to include schizophrenia, 
is not otherwise related to service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include schizophrenia, was 
not incurred in or aggravated by military service, nor may it be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  See 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  
"To establish a right to compensation for a present disability, 
a Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-the 
so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 
1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including hypertension, may be presumed 
to have been incurred in or aggravated by service if manifest to 
a compensable degree within one year of discharge from service, 
even though there is no evidence of such disease during service.  
See 38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.307, 3.309 (2010).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the claimant.

Service treatment records (STRs) include the Veteran's entrance 
examination, dated February 1981, which show no psychiatric 
abnormalities.  STRs are negative for complaint or treatment of 
mental health problems and simply show no evidence that the 
Veteran's current psychiatric disability had onset during 
service.  Post-service treatment records show no evidence that 
the disability had onset within one year of separation from 
service.

The first evidence of a psychiatric disability is dated 1998, 
approximately 17 years after the Veteran separated from service.  
This record, from R.C., shows that the Veteran told treating 
providers that he was hospitalized at A.S.H. in 1985 for about a 
month for his psychiatric condition (about four years after 
service).  The remaining records from R.C. show that the Veteran 
currently has a diagnosis of schizophrenia; however, none of the 
records relate the condition to the Veteran's period of active 
service.

In October 2009, the RO asked the Veteran to submit an 
Authorization and Release form so that VA could obtain treatment 
records from A.S.H.  The Veteran returned the form, which 
indicated that he was treated at that facility from 1980 to 1982.  
A.S.H. responded in November 2009, stating that it did not have 
records for the Veteran for the dates requested.  

The Board notes that in one instance the Veteran reported being 
treated at A.S.H. in 1985 while on his release form, he said that 
he was treated from 1980 to 1982.  VA's duty to assist is not a 
license for a "fishing expedition."  Gobber v. Derwinski, 2 
Vet. App. 470, 472 (1992).  The Veteran has a duty to aid in the 
development of his claim, and in this case, he provided the dates 
of treatment at A.S.H. on his release form.  He was notified via 
a January 2010 supplemental statement of the case (SSOC) that 
A.S.H. did not have records for the time period identified.  Upon 
receipt of the SSOC, the Veteran did not provide any self-
obtained medical records and did not indicate that he was treated 
at that facility during any other time period.  

During the DRO hearing, the Veteran indicated that he was treated 
at C.B. in B.T.  He also said he was not treated during service 
for mental health issues but that he was treated at C.B. within 
one year of discharge and was later transferred to R.H.  He also 
said that he cannot say whether the disorder is connected to 
service.  He did not mention hospitalization or treatment at 
A.S.H.  Simply, there is no evidence that treatment records exist 
at this facility, thus the duty to assist does not require the 
Board to remand the matter for further development.  
Consequently, the Board finds that VA has met its duty to assist.

The claims file does not contain treatment records from C.B.; 
however, a review of the records shows that R.C. and C.B. are 
both treating facilities with MHMRA possible, thus it appears 
that VA has obtained all available records.  Even if C.B. and 
R.C. have not consolidated the Veteran's records, the Board still 
finds that VA satisfied its duty to assist the Veteran in 
obtaining those records.  Specifically, the RO sent the Veteran a 
letter asking for the return of a completed Authorization and 
Release form to obtain records from C.B.; however, the Veteran 
failed to return the consent form for that facility.  

The Board notes that the duty to assist is not a one-way street.  
If a Veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information that 
is essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  See also Woods v. Gober, 
14 Vet. App. 214, 224 (2000); Hurd v. West, 13 Vet. App. 449, 452 
(2000) (veteran cannot passively wait for help from VA).  Thus, 
without the completed Authorization and Release form, VA is 
cannot obtain records from C.B.

Unfortunately, the evidence fails to show that the Veteran was 
treated during or within one year of service for his 
schizophrenia, weighing against the claim.  The first treatment 
records showing a diagnosis and treatment of the disorder are 
dated 1998 and refer to a 1985 hospitalization, per the Veteran's 
reported history.  Thus, the first medical evidence showing a 
diagnosis is dated 17 years after service, weighing against the 
claim.  See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 
2000) (holding that it was proper to consider the Veteran's 
entire medical history in determining if service- connection is 
warranted, including a lengthy period of absence of complaints).  
More importantly, none of the treatment records show any 
indication that the Veteran's disorder is in any way related to 
his active service and the Veteran cannot state whether his 
disability is related to service.  Overall, the Board finds that 
no additional medical records are available which would provide a 
basis to grant this claim. 

Consequently, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of entitlement to service 
connection for an acquired psychiatric disability, to include 
schizophrenia.  There is no showing of a mental health disorder 
in service or continuity of symptomatology after discharge.  
Additionally, there is no evidence that the Veteran's an acquired 
psychiatric disability is related to service.

Beyond the above, the Board must find that the service and, 
particularly the post-service medical record provides evidence 
against this claim, indicating a problem that began years after 
service with no connection to service. 

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for an 
acquired psychiatric disability, to include schizophrenia.  The 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction, or regional office (RO).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to provide the claimant with 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in December 2005 that fully addressed all 
notice elements and was sent prior to the initial RO decision in 
this matter.  The letter informed the Veteran of what evidence 
was required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four factors 
for consideration.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for 
Veterans Claims has stated that this element establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or 
symptoms and the veteran's service.  The types of evidence that 
"indicate" that a current disability "may be associated" with 
military service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

In this case, a VA examination is not necessary as the STRs fail 
to show a mental disorder in service and treatment records fail 
to show a diagnosis of schizophrenia until several years after 
service.  Further, none of the treatment records indicate any 
relationship between the disability and service.  Therefore, a VA 
examination is not warranted.

Significantly, neither the Veteran nor his representative has 
identified any additional existing evidence that is necessary for 
a fair adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
Board finds that the RO has undergone a reasonably significant 
effort to obtain records cited by the Veteran, with limited 
success.  The records obtained only indicate that further efforts 
to obtain records will not provide a basis to grant this claim, 
as the available records clear indicate a problem that began 
years after service with no connection with service. 

ORDER

Service connection for an acquired psychiatric disorder, to 
include schizophrenia is denied.


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


